778 N.W.2d 233 (2010)
Bruce D. BOONE and Jill E. Boone, Plaintiffs-Appellees,
v.
RIETH-RILEY CONSTRUCTION COMPANY, INC., Nes Traffic Safety LP, and DLZ Michigan, Inc., Defendants, and
Deanna Papanek and Channing Page, Defendants-Appellants.
Docket No. 139928. COA No. 285276.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the September 24, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.